                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ARIZONA


United States of America,                    )
                                             )
                                  Plaintiff, )
                                             )
      vs.                                    )
                                             )
Town of Colorado City, Arizona, et al.,      )              No. 3:12-cv-8123-HRH
                                             )                (Prescott Division)
                                Defendants. )
_______________________________________)



                                       ORDER
                               Motion to Modify Judgment1

      Defendant Town of Colorado City, Arizona, moves the court for an order modify-

ing its judgment and decree2 granting injunctive relief. The court-appointed monitor,
Roger Carter, has responded to the Town’s motion,3 as has plaintiff, United States of

America.4
      The Town of Colorado City requests that the court modify its injunction to remove
the requirement that the Town retain and maintain the services of a policing consultant.

The Town of Colorado City believes that the Consultant has completed all the tasks


      1
       Docket No. 1194.
      2
       Docket No. 1053.
      3
       Docket No. 1196.
      4
       Docket No. 1197.

Order – Motion to Modify Judgment                                                       -1-
which the court directed him to complete,5 and argues that the Consultant has moved into
a “monitoring” role, in which he periodically meets with various individuals at the

CCMO (the marshal’s department). The Town argues that the Consultant’s monitoring
services are duplicative of the court-appointed Monitor, Roger Carter’s ongoing, overall

work for the Town and for Hildale. The court is advised that the Consultant’s fees
amount to “several thousands of dollars ... each month.”6
       The Monitor has provided the court with a lengthy, thoughtful, response to the
Town’s motion. He opposes the Town’s motion and requests that the court deny it.

       The Monitor argues that the Consultant has ongoing responsibilities. In particular,
he has a role in hiring and the reviewing of internal policies and procedures, training, and

the investigating of complaints from the community to the Monitor.

       The Monitor acknowledges that good progress has been made in the development
of the CCMO. He continues by pointing out that there has been, and continues to be,

resistance within the town flowing from the historical difficulties created by the CCMO

(the conduct which gave rise to the court’s finding that the CCMO had violated the
Policing Act).7 There is a continuing “feeling among Colorado City officials [of]

‘tolerance’ for the Order.”8 The Monitor urges that more time for adjustment is needed
before ending the Consultant’s role.
       The Monitor discusses the stability of the two defendant communities. The focus

of these comments has to do with governance in the communities generally. Again, he


       5
       Docket No. 1194 at 6.
       6
       Id.
       7
       Docket No. 1053 at 25.
       8
       Docket No. 1196 at 3.

Order – Motion to Modify Judgment                                                       -2-
observes that the “wheels of cultural transition take time, require sustained pressure for
change, and ensure the protection of ideals and individuals in their effort to accomplish

such a task.”9
       The Monitor concludes with a general discussion of ongoing challenges, including

the observation that the “communities still have a great deal of work in establishing fair
laws and providing an opportunity to all.”10 Finally, the Monitor observes that “this is a
community that finds itself in a state of healing.”11
       Thus, the thrust of the Monitor’s observations is that the communities as a whole

still have work to do.
       For its part, the United States acknowledges that the “CCMO has achieved compli-

ance with much of the Injunctive Order’s initial policing-related requirements.”12 Like

the Town and the Monitor, the United States recognizes that there has been a complete
turnover of personnel at the CCMO. The CCMO is now fully staffed by officers from

outside the local area. The United States acknowledges that the CCMO continues to

show progress with the Consultant being engaged in the hiring processes. The United
States points out, however, that police hiring and training is likely to be a continuing

effort over the ten-year term of the court’s judgment and decree.13 The United States
argues that the Town has failed to identify any changed circumstances that would warrant
Rule 60(b) relief. In addition, the United States points out that the policing policies


       9
        Docket No. 1196 at 5.
       10
           Docket No. 1196 at 5.
       11
           Docket No. 1196 at 6.
       12
           Docket No. 1197 at 3.
       13
           Docket No. 1197 at 3.

Order – Motion to Modify Judgment                                                          -3-
require ongoing review. In this regard, the judgment and decree expressly provides that
“any future modifications to the policies and procedures manual [of the CCMO] shall not

take effect without the concurrence of the Consultant and the United States during the
term of this injunction.”14

       Finally, the United States agrees that “the Police Consultant should not function
beyond the scope of the Order and should not duplicate the work of the Monitor.”15 In
this regard, the United States indicates a willingness to confer with defendants, the
Monitor, and the Police Consultant regarding the Town’s cost concerns.

       Applications for relief from judgments such as that now before the court are
governed by Rule 60(b), Federal Rules of Civil Procedure. Rule 60(b) provides that:

              On motion and just terms, the court may relieve a party or its
              legal representative from a final judgment, order, or proceed-
              ing for the following reasons:
                 ....

                 (5) the judgment has been satisfied, released, or dis-
              charged ...
                 (6) any other reason that justifies relief.

       In addition, the court’s judgment and decree expressly provides that:

                (4) Modification of this injunction, Sections V(B) and
              V(C), may be sought as follows:
                 ....

                 (b) Provisions of this injunction other than time limits may
              be modified by motion to and order of the court.[16]



       14
        Docket No. 1197 at 4, quoting Judgment and Decree, Docket No. 1053 at 29.
       15
        Docket No. 1197 at 6.
       16
        Docket No. 1053 at 51-52.

Order – Motion to Modify Judgment                                                        -4-
                                        Conclusion
       The court concludes that there are no changed circumstances which would justify

the court in dispensing with the requirement that the defendants engage a police
consultant. There is plainly a continuing need for the services of the Consultant as
regards the hiring and training of CCMO staff, the review of CCMO policies and
procedures, and the investigation of complaints involving the CCMO.
       The community healing which Monitor Carter recognizes is for sure the most

difficult goal to be achieved through the court’s judgment and decree. Community
healing is primarily a need of the Town as a whole. While the court is satisfied that

significant progress has been made, Mr. Carter’s response to the Town’s motion
underscores the court’s conclusion that there is considerable work yet to be done with the

guidance and assistance of the Monitor. It is the court’s perception that the role of a
police consultant can, at this point, be justifiably reduced considerably, but not ended.

       The Town’s motion to modify the court’s judgment and decree is denied.

However, over the next 30 days, the parties, as well as the Monitor and Consultant shall

confer with a view toward redefining the role of the police consultant and amending the

police consultant’s contract to reflect the reasonable cost of ongoing services expected of

the Consultant.
       DATED at Anchorage, Alaska, this 30th day of August, 2021.



                                                  /s/ H. Russel Holland
                                                  United States District Judge




Order – Motion to Modify Judgment                                                           -5-
